SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Rescission of Nitrogenous Fertilizers Unit III construction and assembly contract Rio de Janeiro, December 19, 2014 – Petróleo Brasileiro S.A. – Petrobras announces it has rescinded the construction and assembly contract for the Nitrogenous Fertilizers Unit III – UFN III, in Três Lagoas (MS), due to a breach of contract by Consortium UFN3 (consisting of the companies Sinopec and Galvão Engenharia). Rescission negotiations are already under way. Petrobras stresses it has made all payments and upheld all commitments provided for in the contract. In addition, Petrobras is aware of the consequences of the breach of Consortium UFN3 on workers and suppliers and is taking all the steps within its power to make sure Consortium UFN3 complies with all its legal obligations. UFN III construction work is 82% complete. Petrobras is revising the timetable to ensure the undertaking is finished in the shortest amount of time possible. UFN III will produce 1.2 million tons of urea and 70,000 tons of ammonia a year. The Fertilizers Unit will preferentially supply the markets of the Brazilian states of Mato Grosso, Mato Grosso do Sul, Goiás, São Paulo and Paraná. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 19, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
